Name: Commission Regulation (EEC) No 1753/82 of 1 July 1982 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 and repealing Regulations (EEC) No 2307/79 and (EEC) No 356/80, concerning the sale of skimmed-milk powder for use in feed for pigs and poultry
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  means of agricultural production;  trade policy;  marketing
 Date Published: nan

 No L 193/6 Official Journal of the European Communities 3 . 7. 82 COMMISSION REGULATION (EEC) No 1753/82 of 1 July 1982 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 and repealing Regulations (EEC) No 2307/79 and (EEC) No 356/80 , concerning the sale of skimmed-milk powder for use in feed for pigs and poultry must the dates of publication of the notice of invita ­ tion to tender and of the first invitation to tender ; Whereas Commission Regulation (EEC) No 356/80 Q introduced certain derogations from Commission Regulation (EEC) No 1725/79 (8) during the period of suspension of Regulations (EEC) No 368/77 and (EEC) No 443/77 ; whereas, in view of the re-entry into force of these Regulations, Regulation (EEC) No 356/80 should be repealed ; Whereas the Management Committee for Milk and Milk Products has not delievered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83 /82 (2), and in particular Article 7 (5) thereof, Whereas in the past various special measures to promote the disposal of skimmed-milk powder have been taken in order to deal with a market situation of substantial stocks and few outlets for that product ; whereas the Regulations particularly involved are Commission Regulation (EEC) No 368/77 of 23 February 1977 concerning the sale by tender of skim ­ med-milk powder for use in feed for pigs and poul ­ try (3), as last amended by Regulation (EEC) No 1726/79 (4), and Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for pigs and poultry ^, as last amended by Regulation (EEC) No 1726/79 , both of which were adopted to permit the use in feed for animals other than young calves of skimmed-milk powder in public storage that could not be disposed of in the course of a milk marketing year on normal terms : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 368/77 is hereby amended as follows : 1 . In Article 1 , the date '1 July 1978 is replaced by '1 January 1980 '. 2. In Article 3(2), the date '24 February 1977' is replaced by '3 July 1982'. 3 . In Article 4 (3) the words 'Tuesday, 8 March 1977 at 12 noon' are replaced by 'Monday, 12 July 1982 at 12 noon'. 4. In Article 8 (2) (a) the words 'within the meaning of Article 4 of Regulation (EEC) No 990/72' are replaced by 'within the meaning of Article 4 of Regulation (EEC) No 1725/79 '. 5. In Article 9 (6) and in the second indent of Article 1 7 (2) the amounts 'one unit of account' are replaced by ' 1*5 ECU'. 6 . In Articles 10(1 ) and 14(3) the amounts ' 15 units of account' are replaced by ' 18 ECU'. 7 . In the third subparagraph of Article 1 6 (2) the amounts 'three units of account' and '30 units of account' are replaced by the amounts '4 ECU' and '40 ECU respectively'. Whereas, following the drop in stock levels, Regula ­ tions (EEC) No 368/77 and (EEC) No 443/77 were suspended by Regulation (EEC) No 2307/79 (6) ; whereas the present stock situation makes it necessary to bring these Regulations back into force ; whereas Regulation (EEC) No 2307/79 should therefore be repealed ; Whereas, if the Regulations are to be brought back into force, the date of entry into storage of the skim ­ med-milk powder that they cover must be updated, as (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140, 20 . 5 . 1982, p . 1 . (3 ) OJ No L 52, 24. 2. 1977, p . 19 . (4) OJ No L 199, 7. 8 . 1979, p. 10 . 0 OJ No L 58 , 3 . 3 . 1977, p . 16 . 0 OJ No L 38 , 15 . 2 . 1980, p . 20 . 0 OJ No L 199, 7 . 8 . 1979 , p . 1 .( «) OJ No L 264, 20 . 10 . 1979 , p . 20 . 3 . 7 . 82 Official Journal of the European Communities No L 193/7 Article 2 Article 3 Regulations (EEC) No 2307/79 and (EEC) No 356/80 are hereby repealed. Regulation (EEC) No 443/77 is hereby amended as follows : 1 . In Article 1 , the date '1 July 1978 ' is replaced by '1 January 1980 '. 2. In Article 2 (2) (b), the amount 'one unit of account' is replaced by ' 1-5 ECU'. 3 . In Article 5 ( 1 ), the amount 'two units of account' is replaced by '3 ECU'. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1982. For the Commission Poul DALSAGER Member of the Commission